DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 4-5 are allowed because the closest prior art of record fails to disclose a method of distributing clock signals, wherein recovering the plurality of clock signals comprises receiving a communication indicating a time period for determining phase offset data; determining receiver phase offset data over the time period; comparing the receiver phase offset data with the phase offset data received on the pulse-width modulated clock signal to generate comparison phase offset data; determining an adjustment to the frequency offset data based on the comparison phase offset data; and determining each of the clock signals based on the adjustment and the frequency offset data for each of the clock signals in combination with the rest of the limitations of the base claim.  Claims 6-8 are allowed because the closest prior art of record fails to disclose a network transmitting device, wherein each of the plurality of processing blocks except the first processing block compares a frequency of the first clock signal with a frequency of the corresponding one of the plurality of clock signals to generate frequency offset data, wherein each of the plurality of processing blocks except the first processing block generates phase .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741. The examiner can normally be reached M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA F COX/Primary Examiner, Art Unit 2849